ORDER PER CURIAM: Paul Rannabargar appeals from a judgment entered by the Circuit Court of De-Kalb County, which denied his motion to set aside a judgment entered in dissolution proceedings involving Rannabargar and his ex-wife Marsha Rannabargar. Ranna-bargar sought to set aside the dissolution judgment under Supreme Court Rule 74.05(d), based on his characterization of the dissolution judgment as a default judgment. The circuit court concluded, however, that because Rannabargar answered his ex-wife’s dissolution petition, and otherwise defended the dissolution action, the dissolution judgment was not a default judgment. It accordingly denied Ranna-bargar’s motion to set the dissolution judgment aside. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).